DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, 20-23, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the length of the longitudinal fold of skin” in line 10. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “a length of the longitudinal fold of skin”.
Claim 4 recites the limitation “which comprises at least one needle” in lines 1-2. It is unclear if this is an additional needle or the same need as recited in line 5 of claim 1. For the sake of examination, the limitation will be interpreted as reciting “wherein the needle comprises at least one needle”.
Claim 15 recites the limitation “pressure sensors” in line 5. It is unclear if these are the same or different sensors than the “at least one sensor mechanism” now recited in claim 1. For the sake of examination, the limitation will be interpreted as reciting “the at least one sensor mechanism comprising pressure sensors”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 9, 13, 15, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonoda (US 2008/0015624) in view of Erickson (US 2019/0133734).
Regarding claim 1, Sonoda discloses a needle delivery device (1, Fig 17) comprising: a device body (41 and 412, Fig 17); one or more skin pinching members (6a, Fig 17) attached to the device body (Para 0329; the pinching members are connected to the body 41 and 412 through frame 7x as seen in Fig 18), the skin pinching members being moveable to pinch a longitudinal fold of skin of a patient (Para 0369-0370); a drive mechanism (42, 413, and 416, Fig 18) configured, in use, to drive a needle (411, Fig 18) along a needle path (path leading through opening 7a as seen in Figs. 19B-19C) into the longitudinal fold of skin pinched between the pinching members (Para 0374-0377; See Figs 19A-19C), and subsequently withdraw the needle (Para 0379-0381; See Figs 20A-20C), the needle path extending within the device body (the needle is within cylinder 412 as seen in Fig 19A), passing out of the device body (the needle passes out of the portion of the body 412 as seen in Fig 19C) and extending substantially parallel to the longitudinal fold of skin (Para 0377).
Sonoda is silent regarding comprising at least one sensor mechanism to detect pinching along the length of the longitudinal fold of skin.
Erickson teaches a needle delivery device (10, Fig 1) comprising one or more skin pinching members (22 and 24, Fig 1) and drive mechanism (34, Fig 1) to drive a needle into a longitudinal fold of skin pinched between the pinching members (Para 0044) and wherein the needle delivery device further comprises a sensor mechanism (force measuring mechanism described in Para 0072, lines 3-15; the force measuring mechanism senses that the skin is appropriately positioned between the capture members similar to that describe in Para 0075, lines 1-7) to sense the pinching along a length of the longitudinal fold of skin (Para 0066; Para 0072, lines 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle delivery device to substitute the pinching members disclosed by Sonoda with the pinching members and sensor mechanism taught by Erickson in order to ensure proper positioning of the skin relative to the needle (Para 0066). Additionally, Sonoda states that modifications or changes can be made to the device (Para 0485).
Regarding claim 2, the modified invention of Sonoda and Erickson discloses a pharmaceutical composition delivery mechanism (414 and 415, Fig 18 -Sonoda) configured to deliver a pharmaceutical composition (“liquid” in liquid room 417, Para 0352 -Sonoda) through the needle (411, Fig 18 -Sonoda) (Para 0378 -Sonoda).
Regarding claim 4, the modified invention of Sonoda and Erickson discloses comprises at least one needle (411, Fig 18 -Sonoda).
Regarding claim 6, the modified invention of Sonoda and Erickson discloses a guide member (43, Fig 17 -Sonoda) configured to guide the at least one needle (411, Fig 18 -Sonoda) along the needle path (Para 0357, Para 0374; Member 43 connects with member 42 and allows member 42 to slide relative to member 43. This slides needle along the needle path as seen in Figs 19A-19C -Sonoda).
Regarding claim 9, the modified invention of Sonoda and Erickson discloses when positioned within the device body (41 and 412, Fig 17 -Sonoda) the at least one needle (411, Fig 18 -Sonoda) is covered by a protective sheath (412, Fig 18 -Sonoda) (See Fig 19A -Sonoda).
Regarding claim 13, the modified invention of Sonoda and Erickson discloses a pharmaceutical composition reservoir (417, Fig 18 -Sonoda) in fluid communication with the pharmaceutical composition delivery mechanism (414 and 415, Fig 18 -Sonoda) (Para 0378 -Sonoda).
Regarding claim 15, the modified invention of Sonoda and Erickson discloses the one or more skin pinching members (22 and 24, Fig 1 -Erickson) are configured to automatically adjust using pressure sensors based on the pressure of the pinched skin (Para 0066; Para 0072, lines 9-15 -Erickson; Since the force is being measured over an area of the bird’s skin located in the capture gap, it is actually sensing pressure).
Regarding claim 23, the modified invention of Sonoda and Erickson discloses the sensor mechanism is a pressure sensor (Para 0072, lines 9-15 –Erickson; Since the force is being measured over an area of the bird’s skin located in the capture gap, it is actually sensing pressure).
Regarding claim 25, the modified invention of Sonoda and Erickson discloses a method of sensing the pinching of a longitudinal fold of skin comprising; placing a device of claim 14 in contact with the skin of a patient (Para 0062 –Erickson); moving at least one skin pinching member to pinch a longitudinal fold of skin; sensing the pinching of the longitudinal fold of skin with the at least one sensor mechanism (Para 0066; Para 0072, lines 9-15 -Erickson).
Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 2008/0015624) in view of Erickson (US 2019/0133734) and further in view of Margairaz (US 2018/0133395).
Regarding claim 3, the modified invention of Sonoda and Erickson discloses all of the elements of the invention as discussed above, however, it is silent regarding the needle path within the device body changes direction as it leaves the device body.
Margairaz teaches a patch type drug delivery device (400, Fig 12A) comprising a needle delivery device (430 and 432, Fig 12D) comprising a device body (432, Fig 12E) and a drive mechanism (430, Fig 12D; Para 0113) wherein the needle path within the device body changes direction as it leaves the device body (Para 0111, lines 7-11; As best seen in Fig 12F, the guide 424 causes needle 312 to bend and to change directions from straight to a non-orthogonal angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sonoda and Erickson such that the needle path changes and the needle is inserted at a non-orthogonal angle as taught by Margairaz in order to have a device with a low profile while still being able to reach a desired subcutaneous layer (Para 0485 –Sonoda; Para 0112, lines 1-3 -Margairaz).
Regarding claim 5, the modified invention of Sonoda and Erickson discloses all of the elements of the invention as discussed above. However, it is silent regarding at least a portion of the at least one needle is flexible.
Margairaz teaches a patch type drug delivery device (400, Fig 12A) comprising a needle delivery device (430 and 432, Fig 12D) comprising a device body (432, Fig 12E) and a drive mechanism (430, Fig 12D; Para 0113) wherein the needle is flexible (“ductile or malleable” Para 0112, lines 9-10) and wherein the needle path within the device body changes direction as it leaves the device body (Para 0111, lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle disclosed by Sonoda and Erickson to be flexible as taught by Margairaz in order to have a device with a low profile while still being able to reach a desired subcutaneous layer (Para 0485 –Sonoda; Para 0112, lines 1-3 -Margairaz).
Regarding claim 8, the modified invention of Sonoda, Erickson, and Margairaz teaches the at least one needle (312, Fig 11A -Margairaz) is configured to revert to an elongated straight shape after passing through an arcing pathway (424, Fig 12D -Margairaz) (Para 0111 -Margairaz; Also see distal end of needle 316 in Fig 12F; After the needle is caused to bend or arch by the guide member 424 the needle becomes straight again, albeit in a new direction, prior to insertion into the patient).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 2008/0015624) in view of Erickson (US 2019/0133734) and further in view of Staub (US 2019/0336679).
Regarding claim 7, the modified invention of Sonoda and Erickson discloses all of the elements of the invention as discussed above. However, it is silent regarding the guide member is, or includes, a roller.
Staub teaches a needle delivery device (1, Fig 2) comprising a guide member (7, Fig 1) configured to guide the needle (4, Fig 1) along the needle path (Para 0016; See Figs 6-10), wherein the guide member is, or includes, a roller (Para 0112; As defined in thefreedictionary.com, roller is “any of various cylindrical or spherical devices that roll or rotate”. The guide member 7 is a cylindrical device as seen in Fig 1 and it rotates to move the needle as described in Para 0119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide member disclosed by Sonoda and Erickson to be substituted with a roller as taught by Staub in order to have a cost effective and highly reliably needle delivery device (Para 0009).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 2008/0015624) in view of Erickson (US 2019/0133734) and further in view of Gibson (US 2019/0022306).
Regarding claim 10, the modified invention of Sonoda and Erickson discloses the protective sheath (412, Fig 18 -Sonoda) has a rigid section, wherein the rigid section surrounds the tip of the at least one needle (See Fig 18 -Sonoda) and comprises an opening (412a, Fig 19A -Sonoda) to allow the at least one needle to exit the rigid section on actuation of the drive mechanism (Para 0348; See Figs 19A-19C -Sonoda), however, it is silent regarding a flexible section. 
	Gibson teaches a needle delivery device (200, Fig 11a) comprising a protective sheath (250 and 252, Fig 11A) that has a rigid section (252, Fig 11A) and a flexible section (250, Fig 11A), wherein the rigid section surrounds the tip of the at least one needle (See Fig 11A) and comprises an opening (252A, Fig 11A) to allow the at least one needle to exit the rigid section on actuation of the drive mechanism (Para 0329; See Fig 11A-C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective sheath disclosed by Sonoda and Erickson to be substituted with the protective sheath comprising the rigid and flexible portions as taught by Gibson in order to maintain sterility of the needle until the needle is to be inserted (Para 0485 –Sonoda; Para 0325 -Gibson).
Regarding claim 11, the modified invention of Sonoda, Erickson, and Gibson discloses the protective sheath (250 and 252, Fig 11A -Gibson) comprises a sealing membrane (254, Fig 11A -Gibson) covering the opening (252A, Fig 11A -Gibson) (Para 0325 -Gibson), wherein the sealing membrane is penetrable by the at least one needle (Para 0322, lines 13-16 -Gibson).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 2008/0015624) in view of Erickson (US 2019/0133734) and further in view of Shapiro (US 2016/0144137).
Regarding claim 12, the modified invention of Sonoda and Erickson discloses all of the elements of the invention as discussed above. However, is silent regarding the at least one needle has a length of greater than about 12 mm.
Shapiro teaches a needle delivery device (10, Fig 1) comprising a needle (34, Fig 1; Para 0038, lines 9-13) wherein the needle has a length of greater than about 12 mm (Para 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle disclosed by Sonoda and Erickson to be a length greater than 12mm as taught by Shapiro in order to have a needle that can reach a desired subcutaneous position (Para 0485 –Sonoda; Para 0023 -Shapiro).
Claims 1, 20-22 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 2008/0015624) in view of Grez (US 2015/0173996).
Regarding claim 1, Sonoda discloses a needle delivery device (1, Fig 17) comprising: a device body (41 and 412, Fig 17); one or more skin pinching members (6a, Fig 17) attached to the device body (Para 0329; the pinching members are connected to the body 41 and 412 through frame 7x as seen in Fig 18), the skin pinching members being moveable to pinch a longitudinal fold of skin of a patient (Para 0369-0370); a drive mechanism (42, 413, and 416, Fig 18) configured, in use, to drive a needle (411, Fig 18) along a needle path (path leading through opening 7a as seen in Figs. 19B-19C) into the longitudinal fold of skin pinched between the pinching members (Para 0374-0377; See Figs 19A-19C), and subsequently withdraw the needle (Para 0379-0381; See Figs 20A-20C), the needle path extending within the device body (the needle is within cylinder 412 as seen in Fig 19A), passing out of the device body (the needle passes out of the portion of the body 412 as seen in Fig 19C) and extending substantially parallel to the longitudinal fold of skin (Para 0377).
Sonoda is silent regarding comprising at least one sensor mechanism to detect pinching along the length of the longitudinal fold of skin. 
Grez teaches a skin pitching device (20, Fig 3; Para 0009) comprising a sensor mechanism (48, Fig 13) to detect pinching along a length of the longitudinal fold of skin (Para 0165; Merriam-Webster Dictionary defines pinch as to squeeze between the finger and thumb or between the jaws of an instrument. Grez teaches squeezing the skin 42 between jaws 22 using a vacuum as described in Para 0144 and best seen in Fig 5, thus when the skin is detected between the jaws, it is detecting pinching.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle delivery device disclosed by Sonoda to include a sensor mechanism as taught by Grez in order to have a needle delivery device that can detect the presence and extent of contact with the skin surface to ensure a desired placement of the skin (Para 0485 –Sonoda; Para 0165 -Grez).
Regarding claim 20, the modified invention of Sonoda and Grez discloses the sensor mechanism comprises at least one light source and at least one light sensor to detect the presence of pinched skin therebetween (Para 0166, lines 2-4 -Grez).
Regarding claim 21, the modified invention of Sonoda and Grez discloses the sensor mechanism comprises at least one mechanical switch to detect contact with pinched skin (Para 0167, lines 3-6; mechanical displacement of an element 30 is being measured -Grez)
Regarding claim 22, the modified invention of Sonoda and Grez discloses the sensor mechanism comprises an electrical sensor to detect contact with pinched skin (Para 0167, lines 6-9 -Grez). 
Response to Arguments
Applicant’s arguments regarding the indefiniteness of claim 4 have been fully considered but are not persuasive. While the needle may not be positively recited as part of the invention in claim 1, it is still unclear if the needle recited as being used with the invention in claim 1 and the at least one needle positively recited as part of the invention are the same or different. There is a reasonable interpretation of the claims that allows there to be multiple needles and it is unclear how those needles would relate to one another. 
Applicant’s arguments regarding Erickson not disclosing detecting pinching along the length of the longitudinal fold of skin have been fully considered but are not persuasive. Applicant further asserts that the force that is measured is that which is exerted in the skin, not what is sensed along the length of a skin fold. Examiner disagrees with this assertion as Erickson teaches that the skin is captured between capture members 122 and 124 and the force on the skin is measured as discussed in Para 0066. Merriam Webster Dictionary defines pinch as to squeeze between the finger and thumb or between the jaws of an instrument. Thus, the skin is being pinched between the capture members in Erickson. Additionally, any amount of skin captured between the capture members is going to have a length and the device will measure the force applied to that length of skin. Thus, the sensor mechanism is detecting a pinching along a length of the longitudinal fold of skin when it measures the force applied on the skin between the capture members 122 and 124. Applicant also noted that Erickson does not require accurate pinching along the length of the fold. Examiner notes that the claim language does not require that the pinching be accurate or that the pinching is even along the length of the skin fold.
Applicant’s arguments regarding Grez not sense even pinching along a longitudinal fold of skin have been fully considered but is not persuasive. Examiner notes that these limitations are not present in the amended claims filed 01/21/2022. The claims only require the sensor mechanism to detect pinching, which it does since it detects the presence of the skin during pinching as described in Para 0165. Applicant also states that Grez does not teach pinching. Merriam Webster Dictionary defines pinch as to squeeze between the finger and thumb or between the jaws of an instrument. Grez teaches squeezing the skin 42 between jaws 22 using a vacuum as described in Para 0144 and best seen in Fig 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783     

/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783